DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael DeSanetis (Reg. No. 39,957) on 12/18/2020.

The claims have been amended as follows:

1. (Currently Amended)  A computer implemented method of cloud migration, the method comprising: 
	automatically discovering first resources of a first cloud, first dependencies between the first resources, and second resources of a second cloud; 
generating a model of the first cloud based on the discovered first resources and the first dependencies, wherein the model is expressed in a declarative language;
	generating a migration map between the first cloud and the second cloud, wherein the migration map is generated based on the model and one or more dependencies between the first resources of the first cloud and resources that are external to the first cloud, wherein the migration map includes a plurality of mappings each identifying a correspondence between one or more of the first resources and one or more of the second resources, and wherein the migration map identifies one or more changes to be made to the first resources to facilitate successful migration of the first resources to the second cloud; 
model and the migration map to increase accuracy of the model and the migration map based on user input or additional automated discovery of resources of the first cloud or the second cloud; and
migrating the first resources to the second cloud based on the modified migration map. 


2. (Original)  The computer implemented method of claim 1 wherein the migration map is generated based on a migration archetype.

3. (Cancelled)  

4. (Original)  The computer implemented method of claim 1 further comprising discovering a capacity attribute of the second cloud, wherein the migration map is generated based on the discovered capacity attribute.

5. (Previously Presented)  The computer implemented method of claim 1 wherein the migration map comprises:
	a complexity indicator representing complexity of migration associated with a mapping of the plurality of mappings.

6. (Original)  The computer implemented method of claim 1 wherein migrating the first resources comprises:
	cloning one of the first resources to migrate to the second cloud; and
	replicating another of the first resources to migrate to the second cloud.

7. (Previously Presented)  The computer implemented method of claim 1 wherein migrating the first resources comprises:
generating a virtual private cloud, based on the first cloud, comprising the first resources; and 
migrating the first resources from the virtual private cloud to the second cloud.

8. (Original)  The computer implemented method of claim 1 wherein recursively modifying the migration map comprises:
	determining whether the migration map has an error;
	modifying the migration map based on the determination; and
	iterating the determining and the modifying steps.

9. (Original)  The computer implemented method of claim 8 wherein modifying the migration map based on the determination comprises modifying the migration map based on user input.

10. (Previously Presented)  The computer implemented method of claim 8 wherein modifying the migration map based on the determination comprises modifying the migration map based on additional automated discovery of resources of one of the first cloud and the second cloud. 

11. (Original)  The computer implemented method of claim 8 wherein determining whether the migration map has the error comprises simulating migration of the first resources to the second cloud to determine whether the migration map has the error. 

12. (Currently Amended)  A non-transitory computer readable storage medium including executable instructions that, when executed by a processor, cause the processor to: 
automatically discover a cloud topology of a first cloud and a capacity attribute of a second cloud, the cloud topology representing resources of the first cloud; 
generate a model of the first cloud based on first resources  of the first cloud and the first dependencies between the first resources and second resources of a second cloud, wherein the model is expressed in a declarative language;
determine a migration map between the first and second clouds, wherein the migration map is generated based on the model and one or more dependencies between resources of the first cloud and resources that are external to the first cloud, wherein the migration map includes a plurality of mappings each identifying a correspondence between one or more of the first resources and one or more of the second resources, and wherein the migration map identifies one or more changes to be made to the first resources to facilitate successful migration of the first resources to the second cloud; 
recursively modify the model and the migration map to increase accuracy of the model and remove errors in the migration map based on user input or additional automated discovery of resources of the first cloud or the second cloud;
migrate the resources to the second cloud based on the modified migration map.

13. (Currently Amended)  A cloud controller comprising: 
	a processor; and
	a non-transitory computer-readable medium, coupled to the processor, having stored therein instructions that when executed by the processor cause the processor to:
		discover first resources of a first cloud, first dependencies between the first resources, and second resources of a second cloud;
generate a model of the first cloud based on the discovered first resources and the first dependencies, wherein the model is expressed in a declarative language;
		generate, based the model and on the discovered first and second resources, a migration map between the first cloud and the second cloud, wherein the migration map includes a plurality of mappings each identifying a correspondence between one or more of the first resources and one or more of the second resources, the migration map comprising a complexity indicator representing complexity of migration associated with a mapping of the plurality of mappings, wherein the migration map is generated based one or more dependencies between the first resources of the first cloud and resources that are external to the first cloud and wherein the migration map identifies one or more changes to be made to the first resources to facilitate successful migration of the first resources to the second cloud; 
recursively modify the model and the migration map to increase accuracy of the model and the migration map based on user input or additional discovery of resources the first cloud or the second cloud; and
migrate the first resources to the second cloud based on the migration map.

14. (Cancelled)  

15. (Previously Presented)  The cloud controller of claim 13 wherein the instructions further cause the processor to discover a capacity attribute of the second cloud, wherein the migration map is generated based on the discovered capacity attribute.

16. (Previously Presented)  The computer implemented method of claim 1 wherein said automatically discovering first resources includes discovery of attributes of the first resources.

17. (Currently Amended)  The computer implemented method of claim 1 wherein said generating a model of the first cloud comprises generating the model using a machine learning model.

18. (Previously Presented)  The computer implemented method of claim 17 wherein the machine learning model comprises a semantic web framework.

19. (Previously Presented)  The cloud controller of claim 13 wherein the instructions further cause the processor to discover attributes of the first resources.

20. (Currently Amended)  The cloud controller of claim 13 wherein the model of the first cloud is generated using a machine learning model.



Allowable Subject Matter
Claims 1-2, 4-13 and 15-20 are allowed.
The arts of record used as the basis for the previous rejection, U.S. Patent Application Publication No. 2015/0222702 Al to Salle et al. (“Salle”) in view of U.S. Patent Application Publication No. 2015/0079479 Al to Buehne et al. (“Buehne”) in further view of U.S. Patent Application Publication No. 2012/0131193 Al to Ferris et al. (“Ferris”) in further view of U.S. Patent Application Publication No. 2016/0212222 Al to Bultema et al. (“Bultema”) do not expressly teach or render obvious the invention as recited in independent claims 1, 12 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445